[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 99-1874

                      VELIA CICCARIELLO,

                    Plaintiff, Appellant,

                              v.

        KENNETH S. APFEL, COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Edward F. Harrington, U.S. District Judge]


                            Before

                      Selya, Circuit Judge,
                  Cyr, Senior Circuit Judge,
                   and Lipez, Circuit Judge.



          Michael James Kelley on brief for appellant.
     Donald K. Stern, United States Attorney, and Rayford A.
Farquhar, Assistant U.S. Attorney, on brief for appellee.




                         May 4, 2000
           Per Curiam. Claimant Velia Ciccariello appeals a

district court order that upheld the denial of her claim for

Social Security disability benefits.        Although claimant had

moved    the   district   court   to    remand   her   case   to   the

Commissioner     under 42 U.S.C. § 405(g), sentence six, the

district court ruled that the claimant had failed to adduce

"new" and "material" evidence and denied her motion to

remand while holding that the Commissioner's decision was

supported by substantial evidence.         Claimant now maintains

that both the district court and the Appeals Council erred

by declining to remand her case to the ALJ.             She further

argues    that   the   ALJ's   decision    is    not   supported    by

substantial evidence.     Having thoroughly reviewed the record

and the parties' briefs on appeal, we are disposed to affirm

for the following reasons.

           First, we conclude that the district court did not

err by denying claimant's motion to remand.             Even if the

evidence that claimant submitted to the Appeals Council was

new and material (a matter we need not decide in light of

our disposition), it is clear that the claimant failed to

establish the "good cause" required to justify a remand



                                  -2-
 under 42 U.S.C. § 405(g), sentence six.1              "Congress plainly

 intended that remands for good cause should be few and far

 between...."         Evangelista v. Secretary of Health and Human

 Services, 826 F.2d 136, 141 (1st Cir. 1987).              Virtually all

 of       the   medical   records   that    claimant   submitted   to   the

 Appeals Council were in existence long before the date of

 her administrative hearing.           Yet both below and on appeal,

 claimant's         counsel   has   offered    only    personal    unsworn

 assertions that these late-submitted medical records were

 previously unavailable because of the poor record-keeping of

 claimant's medical providers.              It is well established in

 this circuit that this is not enough.             See, e.g., Gooley v.

 Mobil Oil Corp., 851 F.2d 513, 515 n. 2 (1st Cir. 1988); cf.

 Blackburn v. Heckler, 615 F. Supp. 908, 914 (D.C. Ill.

 1985)(finding "good cause" where counsel submitted affidavit

 to support allegations of unavailable medical records).

 Since claimant failed to submit any proof to support her


      1
     In relevant part, the sixth sentence of 42 U.S.C. § 405(g)
provides that:

                The court may ... at any time order
                additional evidence to be taken before the
                Commissioner ... but only upon a showing
                that there is new evidence which is material
                and that there is good cause for the failure
                to incorporate such evidence into the record
                in a prior proceeding....


                                      -3-
 "good cause" claim, there was no error in the denial of her

 motion to remand.2

              Claimant has waived her contention that the ALJ's

 decision is not supported by substantial evidence by failing

 to raise this argument below.            See Evangelista, 826 F.2d at

 143.      Her     arguments   that   the   Appeals    Council    erred   by

 failing      to    state   the   basis     of   its   decision    denying

 claimant's request for review and by failing even to review

 her late-submitted evidence similarly have been waived.                  We

 note, however, that the record clearly establishes that the

 Appeals Council reviewed claimant's additional evidence and

 that the Appeals Council was not required to explain the

 basis   of      its   decision   denying   review.      See   Perkins    v.

 Chater, 107 F.3d 1290, 1293-94 (7 th Cir. 1997); Damato v.

 Sullivan, 945 F.2d 982, 988 (7th Cir. 1992).

              In view of the foregoing, the judgment of the

 district court is affirmed.           See Local Rule 27(c).




    2We do not suggest that the allegations about the poor
record-keeping of claimant's medical providers are false. We
simply emphasize that unsworn allegations do not constitute the
proof required by the good cause standard.

                                      -4-